Case
 Case1:20-cv-00260-TDS-JLW
      1:20-cv-00260-TDS-JLW Document
                             Document5-1 Filed07/20/20
                                      8 Filed  07/09/20 Page
                                                         Page11ofof55
Case
 Case1:20-cv-00260-TDS-JLW
      1:20-cv-00260-TDS-JLW Document
                             Document5-1 Filed07/20/20
                                      8 Filed  07/09/20 Page
                                                         Page22ofof55
Case
 Case1:20-cv-00260-TDS-JLW
      1:20-cv-00260-TDS-JLW Document
                             Document5-1 Filed07/20/20
                                      8 Filed  07/09/20 Page
                                                         Page33ofof55
Case
 Case1:20-cv-00260-TDS-JLW
      1:20-cv-00260-TDS-JLW Document
                             Document5-1 Filed07/20/20
                                      8 Filed  07/09/20 Page
                                                         Page44ofof55
Case
 Case1:20-cv-00260-TDS-JLW
      1:20-cv-00260-TDS-JLW Document
                             Document5-1 Filed07/20/20
                                      8 Filed  07/09/20 Page
                                                         Page55ofof55
